Case 1:16-cr-10332-WGY Document 25 Filed 12/14/20 Page 1of3

Probi2B
(7/93)

United States District Court
for the District of Massachusetts

Request for Modifying the Conditions or Term of Supervision
with Consent of the Offender

(Probation Form 49, Waiver of Hearing is Attached)

Name of Offender: Robert McCullock Case Number: 1:16CR10332
Name of Sentencing Judicial Officer SD/GA: Honorable B. Avant Edenfield, U.S. District Judge

Name of Assigned Judicial Officer D/MA: Honorable William G. Young, U.S. District Judge

Date of Original Sentence: October 02, 2003

Date of Revocation Sentence: February 03, 2020

Original Offense: Transportation of Child Pornography, in violation of 18 U.S.C. §2252A(a)(1)

Original Sentence: 92 months of custody followed by 36 months of supervised release, with conditions
requiring sex offender, mental health, and substance abuse treatment & testing; polygraph testing; sex offender
registration requirements; computer and internet restrictions/monitoring; no contact with anyone under 18
without prior approval from probation; 150 hours community service; and a $1,800 fine.

Revocation Sentence: 6 months of custody followed by 30 months of supervised release.

Type of Supervision: Supervised Release Date Supervision Commenced: September 01, 2016

Date Supervision Re-commenced: July 01, 2020

 

PETITIONING THE COURT

[ ] To extend the term of supervision for years, for atotal term of years
{X] To modify the conditions of supervision as follows:

The defendant shall reside at a Residential Reentry Center (RRC) for an additional 180 days, or until he
can secure appropriate housing, as determined by the U.S. Probation Office. While at the RRC, the
defendant shall abide by all the rules of the facility.

CAUSE

Mr. McCullock released from custody on July 01, 2020 and recommenced a period of supervised release. Per
his special conditions, he released directly to Coolidge House (RRC). Since commencing supervision, Mr.
McCullock has remained in compliance with his conditions. He is engaged in sex offender treatment and he is
employed fulltime. Mr. McCullock’s current RRC placement is scheduled to terminate on December 31, 2020.
He has not yet identified a release plan and he will require additional time at Coolidge House in order to do so.
As such, the Probation Office is requested that his time at the RRC be extended for an additional 180 days or until
he can secure appropriate house. Mr. McCullock agreed to the modification as evidenced by his signature on the
Case 1:16-cr-10332-WGY Document 25 Filed 12/14/20 Page 2 of 3

 

 

Prob 128

-2- Request for Modifying the
Conditions or Terms of Supervision
with Consent of the Offender

 

 

 

 

attached Waiver of Hearing to Modify Conditions of Probation/Supervised Release or Extend Term of
Supervision (Form 49).

Reviewed/Approved by: Respectfully submitted,
/s/ Lisa Paiva /s/ Michael D. Forman

. Lisa Paiva by Michael D. Forman
Supervisory U.S. Probation Officer Sr. U.S. Probation Officer

Date: 12/14/2020

 

T
[
[
[
[

HE COURT ORDERS
] No Action
] The Extension of Supervision as Noted Above
] The Modification of Conditions as Noted Above
|] Other

 

Signature of Judicial Officer

 

Date
Case 1:16-cr-10332-WGY Document 25 Filed 12/14/20 Page 3 of 3

PROB 49
Waiver of Hearing to Modify Conditions
of Probation/Supervised Release or Extend Term of Supervision

UNITED STATES DISTRICT COURT
for the
District of Massachusetts

[have been advised and understand that I do not have to agree to this proposed modification(s). I
have been advised and understand that instead of signing this form today, I can consult with an
attomey and report back to the Probation Office within 48 hours as to how I would like to proceed.

I have been advised and understand that I am entitled by law to a hearing and assistance of counsel
before any unfavorable change may be made in my Conditions of Probation and Supervised Release
or my period of supervision being extended. By ‘assistance of counsel’, I understand that I have the
right to be represented at the hearing by counsel of my own choosing if I am able to retain counsel.
Talso understand that I have the right to request the Court to appoint counsel to represent me at such
a hearing at no cost to myself if I am not able to retain counsel of my own choosing.

I hereby voluntarily waive my statutory right to a hearing and to assistance of counsel. I also agree
to the following modification of my Conditions of Probation and Supervised Release or to the
proposed extension of my term of supervision:

The defendant shall reside at a Residential Reentry Center (RRC) for an additional 180 days,
or until he can secure appropriate housing, as determined by the U.S. Probation Office. While
at the RRC, the defendant shall abide by all the rules of the facility.

  

Witness: _/s/ Michael D. Forman Signed: Ng it
j
Sr. U.S. Probation Officer Supervised Releasee

L/S 20

DATE

 
